OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            ©FF8C8AL BUSINESS                                  ,<T
            STATE OF TEXAS'^ ^<                                                PITNEV BOWES

            PEMALTY FOR ,, ^ *"''         o.
                                                              02 1R                           ;S
4/6/2015    PRBVATE USE '' "                                  0006557458       APR09 2015
                                        em.                   MAILEDFROM ZiRCOnf. JS'Oi,
SALINAS, BILLY JOE        Tr. Ct. No. CR-ZWSPOS-JF^)'                        WR-83,091-02
On this day, the application for 1107 Writ- o\Habeas Corpus has been received
and presented to the Court.
                                               """                        Abel Acosta, Clerk


                                                        TDC# 1519690